Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claim 1: It recites, among other things, “a substantially acrylic core-shell latex” (Emphasis added).  The claimed term “substantially” is a relative expression, which can be interpreted subjectively absent any definition or guidance in the specification.  Yet, the instant specification does not define or provide any guidance to understand the meaning of "substantially."  The specification merely repeats what is already in the claim (see, for example, page 2, paragraph [0007] of the present specification).  Thus, it is unclear what constitutes substantially acrylic core-shell latex. 
It is further noted that since claims 2-18 are either directly or ultimately dependent on claim 1, they are rejected along with claim 1 because they incorporate all the limitations of claim 1 including those that are indefinite for the reasons set forth above. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. (US 9,102,8481) in view of Carey et al. (US 6,777,489).
	As to Claims 1-2 and 6-15: Hamilton et al. disclose an aqueous dispersion for coating purposes, wherein the dispersion comprises multiphase acrylic based copolymer particles having a core phrase and a shell phrase (Col. 1, line 30-Col. 3, line 40), wherein the core phase can have a Tg of from -10 to 10 degrees Celsius (overlaps with the claimed Tg of the core ranging from 0-12 degrees Celsius) and the shell phrase can have a Tg from less than 100 degrees Celsius (overlaps with the claimed Tg of the shell ranging from 13-40 degrees Celsius) (Col. 8, line 59-
	However, Hamilton et al. do not specify the acrylic monomer as having particular solubility required by claims 1 and 9-10. 
	Nevertheless, Carey et al. disclose the use of methyl methacrylate monomers having a solubility of at least 5 g/L at any temperature (overlaps with the claimed solubility ranging from 10-30 g/L, 12-18 g/L, and 14-16 g/L at 30 degrees Celsius) in aqueous dispersions for coating purposes (Col. 1, lines 10-50 and Col. lines).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the methyl methacrylate monomers having the claimed solubility taught by Carey et al. as the methyl methacrylate monomers in the multiphase acrylic based copolymer particles of 
	As to Claims 3-5: Hamilton et al. do not specifically mention the particular Tg of the shell required by claims 3-5.  However, Hamilton et al. disclose that the Tgs of the core and shell of the multiphase acrylic based copolymer used in the aqueous dispersion are different (claim 30 of Hamilton et al.).  Hamilton et al. also disclose that the core phase can have a Tg of from -10 to 10 degrees Celsius and the shell phrase can have a Tg from less than 100 degrees Celsius (Col. 8, line 59-Col. 9, line 12), which overlap with those claimed.  Thus, it would have been obvious to one of ordinary skill in the art to use shell and core having optimum or workable Tgs, inclusive of those claimed, in the aqueous dispersion, with a reasonable expectation of successfully using the same for coating purposes as suggested by Hamilton et al.

Correspondence
4.	For record purposes, it is noted that there are no prior art rejections for present claims 16-18 at this time.
5.	It is further noted that references, namely Dyllick et al. (US 2008/0171658) and related US 10,538,675, were uncovered upon search.  However, these references do not recite, teach or would have suggested the presently claimed specific aqueous latex composition.  Thus, no rejections based on these references were made in this present action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 07/29/2020.